Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (US 2014/0027023) in view of Nikolaevich et al. (RU 2576286) (Nikolaevich).
	Johansen discloses a vessel comprising a bottom and a neck and a method for manufacturing the vessel which involves a. forming a tube by rolling at least one flat blank such that the edges join and abut, b. friction-welding (friction stir welding) the mated or abutted edges such that same are displaced and c. hot deformation (hot working) of at least part of the welded tube, said tube being given the shape of the vessel.  Johansen discloses heat-treatable aluminum alloys (see paragraph [14], lines 1-2 and the general discussion of aluminum alloys of 2000, 6000, 7000 and 8000 series are heat-treatable aluminum alloys (see all of paragraphs [14-15]).  Johansen fails to disclose (1) the flat blank is a sheet of thermally non-hardenable (non-heat treatable) aluminium alloy that has first been cold-worked with a degree of residual (permanent) deformation within the range of 0.5-15%, and (2) said working or hot deformation of the welded tube is carried out at a temperature of 230-520°C.
	Nikolaevich teaches an aluminum alloy and the method of use as a flat blank, of a sheet of thermally non-hardenable (non-heat treatable) aluminium alloy that has first been (1) cold-worked with a degree of residual deformation in the range of 0.5-15%, which provides for an increase in durability and uniform strength.  The selection of the temperature for the (2) hot deformation (230-520°C)(hot rolling after forging onto a flat billet at a temperature of 420-460 degrees C as stated on page 3, second paragraph) from a limited range of possibilities is determined by the selection of a specific material to be used namely a non-hardenable (non-heat-treatable) aluminium alloy.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the aluminum alloy of Johansen to be a non-heat-treatable aluminum alloy as taught by Nikolaevich to have the characteristics by which the alloy material can be (1) cold-working with a degree of residual deformation in the range of 0.5-15%, which provides for an increase in durability and uniform strength and (2) the selection of the temperature for the hot deformation (230-520°C) for durability and uniform strength.
	Re claim 2, see Nikolaevich page 2, under “SUBSTANCE:” heading for percentage of magnesium and manganese.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics based on Al-Mn, Al-Mg or Al-Mg-Mn systems to improve the structural qualities, strength, durability, etc. of the alloy.
	Re claim 3, see Nikolaevich, page 3, second paragraph, preliminary cold stretching is discussed. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics by subjecting the alloy to preliminary cold stretching to improve the structural qualities, strength, durability, etc. of the alloy.
	Re claim 4, see Nikolaevich, page 3, second paragraph, preliminary cold rolling is discussed. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics by subjecting the alloy to preliminary cold rolling to improve the structural qualities, strength, durability, etc. of the alloy.
	Re claim 5 the hot rolling of the billet in Nikolaevich is at a temperature of 230 -520 degrees C.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics by subjecting the alloy to hot rolling at a temperature of 230 -520 degrees C to improve the structural qualities, strength, durability, etc. of the alloy.
	Re claim 6 hot working or hot rolling of Nikolaevich is on the entire length of tube and is carried out simultaneously from two ends of the tube.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics by subjecting the alloy to hot rolling simultaneously from two ends of the tube to improve the structural qualities, strength, durability, etc. of the alloy.
	Re claims 7 and 8, Official notice is taken that calibrating after welding and cleaning-out or grinding after welding are well known manufacturing steps.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to calibrate, cleaning-out and grind the weld to improve the appearance of the weld.
 	Re claims 10 and 11, the smooth bottom and necks are shown in part E of Fig. 1 of Johansen.
	Re claim 12, the bottom wall thickness of at least 1.5 times the cylindrical portion wall thickness is discussed in paragraph [38], lines 1-3 of Johansen.

Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive.  It seems applicant offers a conclusion or opinion without explanation.  
Applicant states on page 3, first full paragraph, first sentence: “The Applicant is of opinion that since the method of Johansen requires heat treatment of the tube at a temperature above the recrystallization temperature after cold working at least a part of the friction stir welded region, a person skilled in the art would hardly consider using non-heat-treatable aluminum alloys (emphasis added).”  This first sentence seems to indicate that at least a part of the friction stir welded region is cold worked.  There is no such particular mention of which region is cold worked.  Cold working is applied to the flat blank, before rolling into a tube and before the weld is applied as stated in lines 5-6 of claim 1.  The working of the formed and welded tube is hot working as clearly stated in the last line of claim 1.
There doesn’t seem to be enough facts to support the conclusion.  It seems that at the claimed temperature range of 230 – 520 degree C , whether the alloy is a heat-treatable aluminum alloy or a non-heat-treatable aluminum alloy, hot working is happening at a temperature above the recrystallization temperature.  The Office doesn’t agree with applicant’s characterization of Nikolaevich as indicating hot working at a temperature below the recrystallization temperature as stated on page 3, first full paragraph, second sentence.
The 103 rejection is merely the swapping of one aluminum alloy for another, with both alloys (primary reference and teaching reference) capable of being rolled from a flat blank into a tube, being friction stir welded at the abutting edges and being worked into a shape of a vessel.  Applicants rebuttal and remarks doesn’t seem to indicate with a reasoned argument that the non-heat-treatable aluminum alloy of Nikolaevich is incapable of performing the claimed method of manufacturing a vessel.  Perhaps, applicant is abiding by some unknown law of examining such as, “you can’t swap a non-heat-treatable aluminum alloy for a heat-treatable aluminum alloy.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733